Citation Nr: 1037776	
Decision Date: 10/06/10    Archive Date: 10/15/10

DOCKET NO.  08-09 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUE

Entitlement to an initial, compensable rating for residuals of 
prostate cancer from November 1, 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to October 
1970.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2007 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania, which reduced the Veteran's evaluation of prostate 
cancer from 100 percent to noncompensable, effective November 1, 
2007.  The Veteran disagrees with his noncompensable rating for 
residuals of prostate cancer, he but does not contest the 
reduction.

Because the appeal involves disagreement with the initial rating 
assigned following the grant of service connection for prostate 
cancer, the Board has characterized this matter in light of the 
distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).

In September 2010, the Veteran testified before the undersigned 
Acting Veterans Law Judge at a hearing via videoconference at the 
Philadelphia RO.  A copy of the transcript is of record.


FINDINGS OF FACT

1.  From November 1, 2007 to September 8, 2010, the Veteran's 
service-connected residuals of prostate cancer did not result in 
daytime voiding interval of two to three hours, renal 
dysfunction, the usage of appliance or absorbent materials for 
urine leakage, awakening to void two times per night, obstructed 
voiding, or urinary tract infections.

2.  From September 9, 2010, the Veteran's service-connected 
residuals of prostate cancer have resulted in daytime voiding 
intervals of one to two hours; however, renal dysfunction, the 
usage of appliance or absorbent materials for urine leakage, 
awakening to void five times per night, obstructed voiding, and 
urinary tract infections have not been shown.


CONCLUSIONS OF LAW

1.  From November 1, 2007 to September 8, 2010, the criteria for 
an initial rating of 10 percent for residuals of prostate cancer 
were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.115a, 4.115b, Diagnostic Code 7528 (2009).

2.  From September 9, 2010, the criteria for a rating of 20 
percent for residuals of prostate cancer have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.115a, 4.115b, 
Diagnostic Code 7528 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
claimant of any evidence that is necessary to substantiate the 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  38 C.F.R. § 
3.159(b) (2009).  The requirements apply to all five elements of 
a service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  VCAA notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, 
the VCAA notice requirements may be satisfied if any errors in 
the timing or content of such notice are not prejudicial to the 
claimant.  See Pelegrini, 18 Vet. App. at 121.

The Board observes that as service connection, an initial rating, 
and an effective date have been assigned for the claim on appeal, 
the notice requirements of           38 U.S.C.A. § 5103(a) have 
been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the Veteran.  
Specifically, the information and evidence that have been 
associated with the claims file include the Veteran's service 
treatment records, VA examination reports, private treatment 
records, Social Security Administration records, and hearing 
testimony.

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  The Veteran was an active participant in the claims 
process by providing evidence and argument.  Thus, he was 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  Any error in the sequence of 
events or content of the notices is not shown to have any effect 
on the case or to cause injury to the Veteran.  Therefore, any 
such error is harmless and does not prohibit consideration of 
this matter on the merits.  See ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although there is an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
analysis below will focus specifically on what evidence is needed 
to substantiate the claim and what the evidence in the claims 
file shows, or fails to show, with respect to the claim.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A.        § 
1155 (West 2002); 38 C.F.R. § 4.1 (2009).  Separate diagnostic 
codes identify the various disabilities.  Disabilities must be 
reviewed in relation to their history.        38 C.F.R. § 4.1.  
Other applicable, general policy considerations are: interpreting 
reports of examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so that 
the current rating may accurately reflect the elements of 
disability, 38 C.F.R. § 4.2 (2009); resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3 (2009); where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7 (2009); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disability upon the person's 
ordinary activity, 38 C.F.R. § 4.10 (2009).  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation already has been established 
and an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, 
as here, the question for consideration is entitlement to a 
higher initial rating since the grant of service connection, 
evaluation of the medical evidence since the grant of service 
connection to consider the appropriateness of "staged rating" 
(assignment of different ratings for distinct periods of time, 
based on the facts found) is required.  Fenderson, 12 Vet. App. 
at 126.  

In this case, Diagnostic Code 7528 directs that following the 
cessation of treatment for malignant neoplasms of the 
genitourinary system, the residuals will be rated as voiding 
dysfunction or renal dysfunction.  38 C.F.R. § 4.115b, Diagnostic 
Code 7528.

Voiding dysfunction is rated as urine leakage, frequency, or 
obstructed voiding.  Continual urine leakage, post surgical 
urinary diversion, urinary incontinence, or stress incontinence 
are rated as follows:  A 20 percent rating is warranted if the 
evidence shows that the Veteran is required to wear absorbent 
materials which must be changed less than 2 times per day.  If 
absorbent materials must be changed 2 to 4 times per day, a 40 
percent rating is warranted.  If an appliance is required, or 
absorbent materials must be changed more than 4 times per day, a 
60 percent rating is warranted.  38 C.F.R. § 4.115a.

Regarding frequency, daytime voiding interval between two and 
three hours, or awakening to void two times per night warrants a 
10 percent rating.  Daytime voiding between one and two hours, or 
awakening to void three to four times per night warrants a 20 
percent rating.  Daytime voiding interval less than one hour, or 
awakening to void five or more times per night warrants a 40 
percent rating.          38 C.F.R. § 4.115a.

The Veteran could also receive higher ratings if he had 
obstructed voiding or urinary tract infections of a certain 
severity and frequency.  See 38 C.F.R. § 4.115a.

From November 1, 2007, a noncompensable evaluation is in effect.  
The Veteran contends that a higher rating is warranted.

The Veteran was afforded a genitourinary examination in September 
2007.  At that time, he denied a history of abnormal flow, 
urgency, dysuria, hesitancy, testicular pain, scrotal mass, 
urethral discharge, flank pain, hematuria, stones, urinary 
frequency, nocturia, incontinence, obstructive voiding, and 
repetitive urinary tract infection.

On July 2009 VA examination, the Veteran denied general systemic 
symptoms due to genitourinary disease, urinary symptoms, urinary 
leakage, a history of urinary tract infections, obstructed 
voiding, urinary tract stones, renal dysfunction, renal failure, 
acute nephritis, and hydronephrosis.  Bladder and urethra 
examination were normal.  The Veteran reported that his only 
residual of his prostate cancer was erectile dysfunction.

At his September 2010 hearing, the Veteran testified that he 
suffered from urinary frequency, but he denied wearing absorbent 
materials.  He stated that he used the bathroom approximately 10 
to 12 times per day, and usually once (and sometimes twice) per 
night.  He testified that he could not drive for more than an 
hour and a half without stopping to use the bathroom.  He also 
testified that he experienced leakage approximately two or three 
times per week, but he very rarely wore any sort of absorbent 
materials.

In this case, the Veteran does not contend, and the evidence does 
not suggest, that he has any renal dysfunction.  In fact, at the 
VA examinations, it was specifically noted that the Veteran did 
not have a history of renal dysfunction or failure.  Likewise, 
the medical evidence in this case specifically notes that the 
Veteran does not have obstructed voiding or urinary tract 
infections.  Thus, ratings based on these dysfunctions are not 
warranted.

On VA examination in September 2007 and July 2009, the Veteran 
consistently denied urine leakage.  At his September 2010 
hearing, he reported leakage two to three times per week but 
denied using absorbent materials for urine leakage.  As the 
evidence shows that the Veteran does not have to use appliances 
or absorbent materials for urine leakage, higher ratings are not 
warranted based on urine leakage.

Considering the pertinent evidence in light of the above, and 
affording the Veteran the benefit of the doubt, the Board finds 
that a 20 percent rating is warranted from September 9, 2010, but 
not prior to that date.

On VA examination in September 2007 and July 2009, the Veteran 
denied urinary frequency, urgency, and/or symptoms; in September 
2010, he reported urinary frequency of 10 to 12 times per day and 
one episode of nocturia per night.  Thus, the evidence shows that 
the Veteran meets the criteria for a 20 percent rating from the 
date of his Board hearing, as he testified that he suffered from 
daytime voiding intervals between one and two hours.

The Board finds, however, that prior to the date of his hearing, 
there is no evidence to show that the Veteran met the criteria 
for a compensable rating.  As discussed above, the Veteran denied 
any residuals from prostate cancer relating to urinary frequency 
or leakage on VA examination.  The only residual he reported to 
the examiners was erectile dysfunction (for which the Veteran is 
currently receiving compensation).  Accordingly, the Board finds 
that the preponderance of the evidence is against the claim for a 
compensable rating prior to September 9, 2010.  See Fenderson, 
12 Vet. App. at 126.

The Board also finds that the Veteran does not meet the criteria 
for a rating in excess of 20 percent for his residuals of 
prostate cancer from September 9, 2010.  Indeed, he has not 
asserted that he suffers from daytime voiding intervals of less 
than one hour, or that he awakens to void five or more times per 
night.  Thus, a rating in excess of 20 percent is also not 
warranted from September 9, 2010.

Finally, the Board has considered whether the Veteran's residuals 
of prostate cancer, at any point during the appeal, presented an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular standards 
such that referral to the appropriate officials for consideration 
of extra-schedular ratings would be warranted.  See 38 C.F.R. § 
3.321(b)(1) (2009); Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996).  In this case there are no exceptional or unusual factors 
with regard to the Veteran's residuals of prostate cancer.  The 
threshold factor for extra-schedular consideration is a finding 
that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluation for 
that service-connected disability is inadequate.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will 
apply unless there are 'exceptional or unusual' factors which 
render application of the schedule impractical.").  Here, the 
rating criteria reasonably describe the Veteran's disability 
level and symptomatology, and provide for consideration of 
greater disability and symptoms than currently shown by the 
evidence.  Thus, his disability picture is contemplated by the 
rating schedule, and the assigned schedular evaluations are, 
therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 
(2008).  Consequently, referral for extra-schedular consideration 
is not warranted.

The Board has favorably applied the benefit-of-the doubt doctrine 
in determining that, from September 9, 2010, the criteria for a 
20 percent rating for residuals of prostate cancer have been met, 
but finds that the preponderance of the evidence is against award 
of a compensable rating for residuals of prostate cancer before 
that date.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

From November 1, 2007 to September 8, 2010, an initial, 
compensable rating for residuals of prostate cancer is denied.

From September 9, 2010, a 20 percent rating for residuals of 
prostate cancer is granted, subject to governing criteria 
applicable to the payment of monetary benefits.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


